EXHIBIT NTC/MICRON CONFIDENTIAL MICRON GUARANTY AGREEMENT This GUARANTY (this “Guaranty”) is made and entered into as of the 26th day of November, 2008, by Micron Technology, Inc., a Delaware corporation (“Guarantor”), in favor of Nanya Technology Corporation Nanya Technology Corporation [Translation from Chinese], a company incorporated under the laws of the ROC (“Beneficiary” or “NTC”).Capitalized terms used in this Guaranty shall have the respective meanings ascribed to such terms in Article I of this Guaranty or as otherwise provided in Section 1.2.All capitalized terms used in this Guaranty but not otherwise defined, shall have the meanings ascribed to them in the Joint Venture Agreement, of even date herewith, between Micron Semiconductor B.V., a private limited liability company organized under the laws of the Netherlands (“MNL”) and Beneficiary (the “Joint Venture Agreement”). RECITALS A.Beneficiary and Infineon Technologies AG, a company incorporated under the laws of Germany (“Infineon”), have previously formed Inotera Memories, Inc. Inotera Memories Inc. [Translation from Chinese], a company incorporated under the laws of the ROC (the “Joint Venture Company”). B.Infineon subsequently assigned to Qimonda AG, a company incorporated under the laws of Germany (hereinafter “Qimonda”), all of Infineon’s Shares in the Joint Venture Company. C.In accordance with that certain Share Purchase Agreement, dated October 11, 2008, by and between MNL and Qimonda, MNL is acquiring Shares in the Joint Venture Company from Qimonda. D.MNL and Beneficiary are entering into the Joint Venture Agreement to set forth certain agreements regarding the ownership, governance and operation of the Joint Venture Company. E.Guarantor is the direct or indirect owner of all the equity securities of MNL, and Guarantor will, as a consequence, benefit from the consummation of the transactions contemplated by the Joint Venture Agreement. F.Beneficiary is not willing to enter into the Joint Venture Agreement unless Guarantor agrees to be bound by the terms of this Guaranty. G.In order to induce Beneficiary to enter into the Joint Venture Agreement, Guarantor has agreed to execute and deliver to Beneficiary this Guaranty. NOW THEREFORE, for good and valuable consideration, including the inducement of Beneficiary to consummate the transactions contemplated by the Joint Venture Agreement, and other consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: NTC/MICRON CONFIDENTIAL ARTICLE I.DEFINITIONS Section 1.1Defined Terms.For purposes of this Guaranty, the following terms will have the following meanings when used herein with initial capital letters: “Applicable Law” means any applicable laws, statutes, rules, regulations, ordinances, orders, codes, arbitration awards, judgments, decrees or other legal requirements of any Governmental Entity. “Beneficiary” shall have the meaning set forth in the preamble of this Guaranty. “Guarantor” shall have the meaning set forth in the preamble of this Guaranty. “Guaranty” shall have the meaning set forth in the preamble of this Guaranty. “Guaranty Obligations” shall have the meaning set forth in ‎Section 2.1 of this Guaranty. “Infineon” shall have the meaning set forth in the Recitals. “Joint Venture Agreement” shall have the meaning set forth in the preamble of this Guaranty. “Joint Venture Company” shall have the meaning set forth in the Recitals. “MNL” shall have the meaning set forth in the preamble of this Guaranty. “NTC” shall have the meaning set forth in the preamble of this Guaranty. “Party” means Guarantor or Beneficiary individually, and “Parties” means Guarantor and Beneficiary collectively. “Person” means any natural person, corporation, joint stock company, limited liability company, association, partnership, firm, joint venture, organization, business, trust, estate or any other entity or organization of any kind or character. “Qimonda” shall have the meaning set forth in the Recitals. “ROC” or “Taiwan” means the Republic of China. Section 1.2Certain Interpretative Matters. (a)Unless the context requires otherwise, (1) all references to Sections, Articles or Recitals are to Sections, Articles or Recitals of this Guaranty, (2) words in the singular include the plural and vice versa, (3) the term “including” means “including without limitation,” and (4) the terms “herein,” “hereof,” “hereunder” and words of similar import shall mean references to this Guaranty as a whole and not to any individual section or portion hereof.All references to “day” or “days” mean calendar days. DLI-6216547v4 2 (b)No provision of this Guaranty will be interpreted in favor of, or against, either Party by reason of the extent to which (1) such Party or its counsel participated in the drafting thereof, or (2) such provision is inconsistent with any prior draft of this Guaranty or such provision. ARTICLE II.GUARANTY Section 2.1Guaranty Obligations.Subject to the terms and conditions set forth in this Guaranty, Guarantor hereby irrevocably and unconditionally guarantees the prompt performance by MNL of its obligations under the Joint Venture Agreement (the “Guaranty Obligations”). Section 2.2Nature of Guaranty.Insofar as the payment by MNL of any sums of money to the Joint Venture Company or the Beneficiary is involved, this Guaranty is a guarantee of payment and not of collection.Should the Joint Venture Company or the Beneficiary be obligated by any bankruptcy or other law to repay to MNL, Guarantor, or any trustee, receiver or other representative of either of them, any amounts previously paid, this Guaranty will be reinstated to the amount of such repayments. Section 2.3Independent Obligations.Except as specifically provided for in this Guaranty, the obligations of Guarantor under this Guaranty are independent of the obligations of MNL under the Joint Venture Agreement.Upon any default by MNL in the performance of the Guaranty Obligations, Beneficiary may immediately proceed against Guarantor hereunder without bringing action against or joining MNL. Section 2.4Defenses to Enforcement.It will not be a defense to the enforcement of this Guaranty that MNL’s execution and delivery of the Joint Venture Agreement was unauthorized or otherwise invalid, or that any of MNL’s obligations thereunder are otherwise unenforceable.Guarantor intends this Guaranty to apply in respect of the obligations of MNL that would arise under the Joint Venture Agreement if all of the provisions thereof were enforceable against MNL in accordance with their terms. Section 2.5Action with Respect to the Guaranty Obligations.Guarantor agrees that the obligations of Guarantor hereunder are unconditional and irrevocable under the circumstances set forth in the Joint Venture Agreement, subject to the terms and conditions of this Guaranty, and will not be impaired, released, terminated, discharged or otherwise affected except by performance thereof in full.Without limiting the generality of the foregoing, such obligations of Guarantor will not be affected by any of the following: (a)any modification or amendment of, or addition or supplement to, the Joint Venture Agreement agreed to in writing by Guarantor or MNL, unless also agreed to in writing by Beneficiary; (b)any exercise or non-exercise of any right, power or remedy under, or in respect of, the Joint Venture Agreement; (c)any waiver, consent, release, extension, indulgence or other action, inaction or omission under, or in respect of, the Joint Venture Agreement, unless also agreed to in writing by Beneficiary; DLI-6216547v4 3 NTC/MICRON CONFIDENTIAL (d)any insolvency, bankruptcy or similar proceeding involving or affecting MNL or any liquidation or dissolution of MNL; or (e)any failure of MNL to comply with any of the terms or conditions of the Joint Venture Agreement. Section 2.6Delays; Waivers.No delay by Beneficiary in exercising any right, power or privilege under this Guaranty or failure to exercise the same will constitute a waiver or otherwise affect such right, power or privilege, nor will any single or partial exercise thereof preclude any other or further exercise thereof or the exercise of any other right, power or privilege.No notice to or demand on Guarantor will be deemed to be a waiver of (a)any obligation of MNL or (b)any right of Beneficiary to take any further action or exercise any rights under this Guaranty or the Joint Venture Agreement. Section 2.7Defenses.Notwithstanding the foregoing, nothing in this Guaranty will restrict Guarantor from raising the defense of prior payment or performance by MNL of the obligations which Guarantor may be called upon to pay or perform under this Guaranty or the defense (other than a defense referred to inSection 2.4of this Guaranty) that there is no obligation on the part of MNL with respect to the matter claimed to be in default under the Joint Venture Agreement. Section 2.8Representations and Warranties.Guarantor hereby represents and warrants to Beneficiary that: (a)Guarantor shall follow and abide by the restriction on unilateral purchases of the Shares of Joint Venture Company under Section 3.3 of the Joint Venture Agreement; (b)Guarantor owns, directly or indirectly, all of the equity securities of MNL; (c)Guarantor has the authority, capacity and power to execute and deliver this Guaranty and to consummate the transactions contemplated hereby; (d)this Guaranty constitutes the valid and binding obligation of Guarantor and is enforceable against Guarantor in accordance with its terms; and (e)neither the execution and delivery by Guarantor of this Guaranty nor the performance by Guarantor of the transactions contemplated hereby will violate, conflict with or constitute a default under (1)any Applicable Law or other law to which either Guarantor or any of its assets is subject, or (2)any contract to which Guarantor is a party or is bound, except where such conflict, violation, default, termination, cancellation or acceleration would not materially impair the ability of Guarantor to perform its obligations under this Guaranty. ARTICLE III.MISCELLANEOUS Section 3.1Entire Agreement.This Guaranty constitutes the entire agreement of the Parties with respect to the subject matter hereof and supersedes all prior agreements and undertakings, written and oral, between the Parties with respect to the subject matter hereof. DLI-6216547v4 4 NTC/MICRON CONFIDENTIAL Section 3.2Notices.All notices and other communications hereunder shall be in writing and shall be deemed given upon (a) transmitter’s confirmation of a receipt of a facsimile transmission, (b) confirmation of delivery by a standard overnight or recognized international carrier, or (c) delivery in person, addressed at the following addresses (or at such other address for a Party as shall be specified by like notice): (1) if to Beneficiary: Nanya Technology Corporation Hwa-Ya Technology Park 669 Fuhsing 3 RD. Kueishan Taoyuan, Taiwan, ROC Attn:Legaldepartment Facsimile: 886-3-396-2226 (2) if to Guarantor: Micron Technology, Inc. 8000 S.
